Citation Nr: 1205771	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-23 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1969 to August 1972, August 1974 to June 1978, September 1990 to June 1991, and January 2003 to January 2005.  He also reports service in the Army Reserves.  He is a Persian Gulf War veteran who earned the Parachutist Badge. 

This matter is before the Board of Veterans' Appeals (Board) from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2009, the Veteran testified at a video conference hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  In a September 2009 Board decision, it was noted that, prior to the promulgation of a decision, on August 11, 2009, the Veteran had withdrawn his appeal for an increased rating for residuals, excision of ganglion cyst, right wrist, evaluated as 10 percent disabling; thus, this appeal was dismissed.  The September 2009 Board decision also granted service connection for basal cell carcinoma and remanded the claims for service connection for bilateral heel spurs and degenerative disc disease of the lumbar spine.  In an interim (May 2011) rating decision, the RO granted service connection for bilateral heel spurs.  The Veteran has not appealed the ratings or effective dates assigned for basal cell carcinoma or bilateral heel spurs; thus, the only issue remaining on appeal is the claim for service connection for degenerative disc disease of the lumbar spine.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In a July 2011 statement, the Veteran reported that he cannot "get up off the floor" or lift anything over 5 pounds due to wrist pain.  Although the Veteran withdrew his appeal for an increased rating for his service-connected right wrist disability and the claim was dismissed by the Board in September 2009; the claim for an increased rating for a right wrist disability is raised by the record.  This new claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

In a letter, dated in December 2011, the Board notified the Veteran that the Veterans Law Judge who had conducted his August 2009 videoconference hearing was no longer employed by the Board.  The Board indicated that, by law, the Veteran must be given the opportunity for another hearing.  In the Veteran's return response, received in January 2012, he indicated that he did not wish to appear at a hearing and requested that his case be considered on the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the September 2009 Board remand, the Veteran contends that he hurt his back "while preparing for active duty physical fitness tests" and "during regularly scheduled drill assemblies."  He has also reported that he injured his back while doing sit-ups during drill time and that he aggravated both conditions during his January 2003 to January 2005 active duty period.  As also noted, Veteran's service included parachute jumps.  

The September 2009 Board remand directed the AMC/RO to determine if additional service medical records, including the Veteran's Army Reserve medical records, are available.  The RO/AMC was instructed to annotate the record if such records were determined to not be in the custody of the federal government.  The RO/AMC was also instructed to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserve and request additional service and reserve medical records and service personnel records (including his jump log) pertaining to his periods of ACDUTRA and INACDUTRA.  If such service could not be verified, the RO/AMC was instructed to indicate whether the pertinent records did not exist and whether further efforts to obtain such records would be futile.  

Accordingly, in October 2009, the RO/AMC requested verification of the Veteran's periods of ACDUTRA and INACDUTRA and copies of his service and reserve medical and personnel records from the Texas Adjutant Department National Guard.  A May 2011 response notes that all available records have been mailed and suggests that the RO/AMC use DPRIS (Defense Personnel Records Information Retrieval system) to obtain information from official military personnel folders in the custody of the Department of Defense.  Although records from the Veteran's Official Military Personnel File (OMPF) via DPRIS were printed in May 2011, the RO/AMC has not obtained the Veteran's service or reserve medical records or annotated the record as to whether such records were determined to not be in the custody of the federal government or whether further efforts to obtain records pertaining to his periods of ACDUTRA and INACDUTRA would be futile.  

The September 2009 Board remand specifically requested that the Veteran be afforded a VA orthopedic examination and the examiner was to offer an opinion as to whether any low back disability is due to service, including parachute jumps, or was aggravated during the Veteran's latter period of service from January 2003 to January 2005.  

On April 2010 VA examination, it is noted that X-ray studies showed probable disc degenerative change L5-S1 of mild degree and magnetic resonance imaging (MRI) showed lumbar spondylosis with disc desiccation and disc height loss at L4-5 and L5-S1, left paramedian disc protrusion at L4-L5 effacing the left lateral recess and impining on the descending left L4 nerve root, and bilateral neural foraminal narrowing with exiting nerve root impingement at L5-S1 secondary to disc bulge and facet joint degenerative changes.  However, the diagnosis was limited to "back pain" and the examiner concluded that it "is less likely as not (less than 50/50 probability) caused by or a result of doing situps for physical fitness training."  The examiner did not address whether the Veteran's back disability was due to his parachute jumps in service or whether it was aggravated during his later period of service.  In addition, other than providing general statistical information, the examiner provided no explanation of rationale for the conclusion reached.  Notably, although the Veteran underwent another VA orthopedic examination in July 2011 which provided a diagnosis of degenerative disc disease, lumbar spine, the examiner provided no opinion as to the etiology of the disability.  The April 2010 and July 2011 VA examination reports are nonresponsive to the Board's remand request and are inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998). 

Because action ordered in the Board's September 2009 remand was not completed, this matter must be remanded for completion of the development ordered.  Compliance with the Board's remand instructions is not a discretionary matter.  [The RO should be aware that when action sought by the Board in a Remand is not completed, and the Board fails to return such case to the RO for completion of action ordered, if the matter is then appealed to the U.S. Court of Appeals for Veterans Claims, the Court regularly (either by endorsement of a Joint Motion by the parties or by Memorandum Decision vacating the Board's decision) under the Stegall precedent returns the matter to the Board for completion of the action that was sought.]

Unfortunately, in the course of the RO's processing of the remand request, the Veteran's claims file was lost.  Returned to the Board is what is characterized as a "rebuilt" file, containing a copy of an October 2007 rating decision, the Veteran's service dates and VA benefits information, VA treatment records from June 2006 to April 2010, and VA examination reports in 2005, 2006, 2007, 2010 and 2011.  The "rebuilt" file also includes a copy of the August 2009 videoconference hearing transcript and September 2009 Board remand, records of private dermatology treatment, August 2011 Supplemental Statement of the Case (SSOC), December 2011 Appellant's Post-Remand Brief from Disabled American Veterans (DAV), numerous communications from the Veteran regarding the progress of his appeal, and letters from the RO/AMC in connection with additional development of his claims and efforts (requesting evidence) to rebuild his claims file.  This record is inadequate to properly address the merits of the appeal. 

The Board notes that it is well-established that in cases such as this where records in the custody of VA have been lost, VA has a "heightened" duty to assist in the development of the claim.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  An exhaustive attempt to reconstruct the file to the fullest extent possible is necessary to comply with VA's duty to assist.  Specifically, such development must include checking all pertinent electronic records (for copies of any administrative decisions, correspondence, rating decisions, etc.), obtaining copies of all VA treatment records and examination reports, requesting that the Veteran submit copies of any VA records in his possession (including administrative decisions, correspondence, rating decisions, and service and post-service medical records), and requesting (after obtaining authorization from the Veteran) copies of all pertinent private treatment records.  [As noted in the September 2009 remand, the Veteran supplied the RO with his original service treatment records.]

Significantly, the September 2009 remand noted that records from Dr. T and Dr. P were incomplete and the RO was instructed to obtain outstanding records from these physicians.  [Review of the "rebuilt" claims file shows that the (incomplete) records from these physicians are no longer available for review.]  In October 2009, the RO requested authorization from the Veteran to obtain records from Dr. T and Dr. P.  He did not respond to the request.  This remand will afford him another opportunity to do so.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must arrange for exhaustive and expeditious development to reconstruct the Veteran's claims file to the fullest extent possible, to include searching all pertinent electronic records (for copies of any administrative decisions, SOC and/or prior SSOC that address the merits of the claims, correspondence, etc.) and secure copies of any such records found for association with the claims file.  The RO/AMC should also secure (by printing copies from electronic records if need be) copies of the complete clinical record of all VA evaluations and/or treatment the Veteran has received for low back problems.  

2.  The Veteran should again be asked to provide the release necessary for the RO/AMC to secure for the record copies of complete clinical records of any evaluation and/or treatment he has received for low back problems from Dr. T and Dr. P.  The RO/AMC should then secure for the record copies of the complete clinical records from Dr. T and Dr. P.  If the Veteran provides the authorizations and the physicians do not respond to the RO's request for the records, the Veteran should be so advised, and further advised that ultimately it is his responsibility to ensure that the records are received. 

3.  Contact the NPRC and any other relevant federal records depository to determine if additional service medical records are present, to include medical records from the Veteran's service in the Army Reserve.  If such records are available, obtain them and place them into the claims file.  If, after inquiry, it is apparent that the Veteran's additional records are not in the custody of the federal government, annotate the record to reflect this. 

4.  Obtain verification of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserve.  Request additional service medical records, reserve service medical records, and service personnel records, including a copy of his jump log, pertaining to any and all periods of ACDUTRA and INACDUTRA.  If such service cannot be verified, indicate whether the pertinent records do not exist and whether further efforts to obtain the records would be futile.

5.  The RO should then arrange for another VA orthopedic examination of the Veteran for the purpose of determining the nature and etiology of his degenerative disc disease.  The VA examiner should review relevant portions of the claims file, to include the September 2009 Board remand and the Veteran's service and post-service treatment records (if obtained for the "rebuilt"file), and indicate that such review has been accomplished in the examination report.  

Following a review of the relevant medical evidence in the claims file, obtaining a history from the Veteran, the physical examination, and any tests that are deemed necessary, the clinician is requested to answer the following questions: 

(a)  Is it at least as likely as not (50 percent or greater probability) that any low back disability that is currently present, to include degenerative disc disease, began during service or is causally linked to any incident of service, to include in-service parachute jumps 

(b)  If it is determined that the Veteran had a chronic low disability prior to entering his last period of active duty from January 2003 to January 2005, was the disability aggravated during this latter period of service?

The clinician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

The clinician is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

The examiner is also requested to provide a rationale for any opinion expressed.  The clinician is advised that if a conclusion cannot be reached without resort to speculation, s/he should indicate why an opinion is not possible.

6.  Thereafter, re-adjudicate the claim.  If it remains denied, issue a supplemental statement of the case, give the Veteran and his representative the opportunity to respond, and the case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

